IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1318
                              Filed August 2, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LUCAS BENJAMIN LEONHARD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Louisa County, Mary Ann Brown,

Judge.



      Lucas Leonhard appeals his judgment and sentence entered after his

guilty plea to eluding. AFFIRMED.



      Eric D. Tindal of Nidey Erdahl Tindal & Fisher, PLC, Williamsburg, for

appellant.

      Thomas J. Miller, Attorney General, and Jean C. Pettinger, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                        2


DOYLE, Judge.

       Lucas Leonhard appeals his judgment and sentence entered after his

guilty plea to eluding, in violation of Iowa Code section 321.279(3)(b) (2015), a

class “D” felony.   Leonhard filed a motion in arrest of judgment claiming his

attorney did not provide him with “all the information on what [he] was truly

pleading guilty to.” When the trial court denied the motion and entered judgment,

Leonhard appealed, claiming there was no factual basis for his guilty plea and

the district court violated his Fifth and Sixth Amendment rights when it failed to

provide him with new counsel to assist him with his motion in arrest of judgment.

       We find Leonhard provided a sufficient factual basis for his plea during the

plea colloquy and the court was under no obligation to provide new counsel after

properly questioning Leonhard regarding his motion in arrest of judgment. We

therefore affirm his conviction.

   I. Background Facts and Proceedings

       On November 10, 2015, Louisa County Sheriff’s deputies, armed with the

knowledge that Leonhard had a warrant out for his arrest and his driving

privileges had been revoked, attempted to execute a traffic stop of the Nissan

Maxima Leonhard was observed driving.       Leonhard initially pulled the car over

onto the shoulder of the highway as if he was going to stop, but then he

accelerated away from the officers. A high-speed chase ensued with Leonhard

speeding over one hundred twenty-seven miles per hour in a fifty-five miles per

hour zone. Officers deployed stop sticks, and Leonhard’s car became disabled

after running over them.     Once his car stopped, Leonhard was arrested and

officers found methamphetamine and marijuana in the car.         By amended trial
                                         3


information, Leonhard was charged with eluding as an habitual offender, a class

“D” felony, in violation of Iowa Code sections 321.279(3)(b)1 and 902.8. He was

also charged with driving while under revocation, in violation of Iowa Code

section 321J.21, a serious misdemeanor. Leonhard pleaded guilty to the lesser

charge of eluding without the habitual offender enhancement. The State agreed

to dismiss the driving while under revocation charge. Both parties agreed to

incarceration as part of the plea agreement.

      During the plea hearing, in discussing the factual basis of the charge,

there was some confusion about whether the substance Leonhard possessed

while eluding was methamphetamine or marijuana. The court asked, “And it was

methamphetamine, wasn’t it?” The prosecutor responded, “Yes, your honor.”

Leonhard was allowed to consult with his attorney. After having consulted with

Leonard off the record, his attorney responded to the court’s question: “I believe

the factual basis that Mr. Leonhard is prepared to provide today, Your Honor,

regarding the controlled substance is marijuana, not methamphetamine. I don’t

think that that changes the result because marijuana is still a controlled

substance under 124.401. Did I state that accurately, Mr. Leonhard?” Leonhard

responded, “Yeah.” The prosecutor then agreed that if Leonhard was willing to

stipulate to marijuana as the substance in his possession, the State would agree

to that stipulation as a basis for Leonhard’s plea. After Leonhard again consulted

with his attorney off the record, the court asked him: “So the State would have to

prove all those elements I talked about and the only change would be that the—

1
  The amended trial information alleged Leonhard exceeded the speed limit by twenty-
five miles per hour or more and while being in violation of Iowa Code § 124.401
(possession of controlled substance). See Iowa Code § 321.279(3)(b).
                                         4


during the time of this eluding, you had in your possession marijuana. Do you

understand those elements?” Leonhard responded, “Yes, ma’am.”

        The court asked Leonhard specifically about the elements of the crime:

“And when you failed to stop, did you then exceed the speed limit by 25 miles per

hour or more?” and “When you were doing this, did you have in your possession

marijuana?” After Leonhard answered yes to both of the court’s questions, the

parties agreed these questions were a sufficient factual basis for Leonhard’s

plea.

        Leonhard did not claim to have any concerns regarding his plea or his

attorney during the plea hearing:

               THE COURT: Mr. Leonhard, are you comfortable with the
        decision to plead guilty today in this case?
               THE DEFENDANT: Yeah.
               THE COURT: Do you think that it would do you any good to
        pursue these possible defenses in any way?
               THE DEFENDANT: No.
               THE COURT: Are you satisfied with the services of your
        attorney?
               THE DEFENDANT: Yeah.

        After his plea hearing, Leonhard contacted his attorney to file a motion in

arrest of judgment. He claimed his attorney did not provide him with adequate

representation and did not fully explain how his trial would go if he chose not to

take a plea. Leonard’s attorney filed a motion in arrest of judgment and a motion

to withdraw guilty plea. Leonhard’s attorney advised Leonhard to submit a letter

to the court elaborating on his request to vacate his guilty plea. In the letter

submitted to the court, Leonhard did not claim there was any defect in the plea

hearing or colloquy but instead claimed he was lying to the court when he
                                         5


answered its questions and his attorney did not give him enough information to

allow him to make an informed decision to plead guilty.

      At the sentencing hearing, the district court questioned Leonhard and his

attorney regarding Leonhard’s allegations in his motion in arrest of judgment.

The court found there were no allegations that Leonhard was suffering from any

kind of mental or physical defect when making his plea that would have

prevented him from understanding his guilty plea. The court also found during

his plea hearing, Leonhard had told the court enough information about the crime

to support a factual basis for his guilty plea.     The court denied Leonhard’s

motion in arrest of judgment and sentenced him to a period of incarceration not

to exceed five years.

      Leonhard appeals from the judgment and sentence contending the district

court erred in denying his motion in arrest of judgment because the plea lacked a

factual basis, and the court violated his Fifth and Sixth Amendment rights when it

failed to provide him with substitute counsel to assist with his motion in arrest of

judgment.

   II. Standard of Review

      We review a trial court’s decision on a motion in arrest of judgment for

abuse of discretion. State v. Smith, 753 N.W.2d 562, 564 (Iowa 2008). We will

only find abuse of such discretion when the defendant shows the reasons for the

decision were clearly untenable or unreasonable. Id. A reason is untenable

when based on an erroneous application of law. Id.

      The standard of review for a denial of a request for substitute counsel is

abuse of discretion.    State v. Tejeda, 677 N.W.2d 744, 749 (Iowa 2004).
                                           6


Leonhard’s Fifth and Sixth Amendment claim that the court should have

appointed him substitute counsel sua sponte will be reviewed de novo. Id.

      III. Analysis

            a. Factual Basis for Plea

         Leonhard contends the trial court did not have a factual basis for his guilty

plea when he entered it. In order to accept a guilty plea, the trial court must find

a factual basis in the record. State v. Keane, 630 N.W.2d 579, 581 (Iowa 2001).

The factual basis can come from the inquiry of the defendant, the inquiry of the

prosecutor, the presentence investigation, and the minutes of evidence. State v.

Ortiz, 789 N.W.2d 761, 768 (Iowa 2010). In order to support an adequate factual

basis for the charge of eluding in violation of Iowa Code section 321.279(3)(b),

the record must show Leonhard was in possession of a controlled substance, in

violation of Iowa Code section 124.401, when he was eluding the police.2

         Leonhard claims his counsel and the State should not have been allowed

to stipulate to his possession of marijuana instead of methamphetamine during

his plea hearing. However, statements from the defendant during a plea colloquy

can be used to establish a factual basis for the plea. Id. Leonhard agreed to this

stipulation before the court, and he affirmatively answered the court’s question

clarifying he was in possession of marijuana while eluding law enforcement

officers.

         When a defendant pleads guilty and the plea does not violate Iowa Rule of

Criminal Procedure 8(2)(b), the defendant waives all defenses and objections.

State v. LaRue, 619 N.W.2d 395, 398 (Iowa 2000) (citations omitted).                A

2
    Iowa Code § 124.401 covers possession of both marijuana and methamphetamine.
                                           7


defendant may claim they did not make their plea voluntarily or intelligently.

Rhoades v. State, 848 N.W.2d 22, 28 (Iowa 2014). If a defendant later claims he

lied during his plea, the plea is still considered voluntary and intelligent. “To

enter a guilty plea voluntarily and intelligently means the defendant has a full

understanding of the consequences of a plea.” State v. Boone, 298 N.W.2d 335,

337 (Iowa 1980).

       Leonhard had a full understanding of the consequences of his plea, but he

claims he lied when answering the court’s questions because he “thought that

was pretty much what [he] had to say.” He went on to say,

       So me lying to you, yes, I did. But it wasn’t like I was lying, like, just
       to lie to you. I guess, I don’t know. I guess, that doesn’t make any
       sense either. But it was kind of like more like I didn’t know what
       else I was supposed to tell you, I guess. I don’t know. Most of the
       time I’m used to saying yes and going to prison.

Leonhard does not claim he was ignorant of the consequences of his plea.

Leonhard has prior courtroom experience, this being his fifth felony plea. He

testified he understood what he was doing when he pleaded guilty.

       The court’s use of Leonhard’s statements to support a factual basis for the

fulfillment of the section 124.401 element of the offense was not an abuse of

discretion. The court reasonably relied on his statements in court, and we will

defer to its discretion.

           b. Substitute Counsel

       Leonhard claims the court violated his Fifth and Sixth Amendment rights

when it did not provide him with new counsel to assist with his motion in arrest of

judgment. When a defendant requests the court to appoint new counsel, he

must prove a sufficient reason for the substitution. State v. Webb, 516 N.W.2d
8


824, 828 (Iowa 1994).      Sufficient reasons include “a conflict of interest, an

irreconcilable conflict, or a complete breakdown in communication between the

attorney and the defendant.” Id. (quoting Smith v. Lockhart, 923 F.2d 1314, 1320

(8th Cir. 1992)).

       The State claims Leonhard did not preserve error to raise this claim

because he did not request substitute counsel. Indeed, Leonhard claimed his

counsel inadequately prepared him for his guilty plea, but he did not specifically

request substitute counsel to assist him in his motion. A court has a duty to

inquire about a defense counsel’s performance if a defendant claims his counsel

was inadequate, even if the defendant does not specifically request substitute

counsel. State v. Tejada, 677 N.W.2d at 750. A court has fulfilled its duty to

inquire if the court questions the defendant personally about their counsel’s

performance. Id. at 751. If a defendant writes a letter detailing the grievances

they have with their counsel, they preserve error, even if they do not specifically

request substitute counsel. Id. at 749.

       The court extensively questioned Leonhard personally about his complaint

regarding the alleged breakdown in communication with his attorney.              A

breakdown in communication is a “severe and pervasive conflict with his attorney

or . . . such minimal contact with the attorney that meaningful communication was

not possible.” Id. at 752 (quoting United States. v. Lott, 310 F.3d 1231, 1249

(10th Cir. 2002)).    Leonhard claimed his counsel did not sit him down and

discuss possible trial outcomes with him. He also claimed his counsel was not

aware of some details in his case. These claims do not rise to the level of

sufficient reason for substitution.   There was no pervasive or severe conflict
                                           9


between Leonhard and his attorney, and they were able to have discussions

about his case. Leonhard claims a breakdown in communication, but during his

plea, he stated he was satisfied with his attorney’s performance. He stated no

one put pressure on him to plead guilty.

       Upon our de novo review of the record, we find the district court did not

abuse its discretion in failing to appoint Leonhard with substitute counsel.

   IV. Conclusion

       The trial court had a sufficient factual basis to accept Leonhard’s guilty

plea for eluding in violation of Iowa Code section 321.279(3)(b). The court did

not abuse its discretion in relying on statements from Leonhard that he

possessed marijuana when he was eluding law enforcement officers. The trial

court also did not abuse its discretion in failing to sua sponte provide Leonhard

substitute counsel when he filed his motion in arrest of judgment. Leonhard did

not request new counsel at that time, and the court fulfilled its duty by

questioning Leonhard personally regarding his claims of inadequate counsel.

Accordingly, we affirm the district court’s judgment and sentence.

       AFFIRMED.